Citation Nr: 1330722	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.

Remand is required for compliance with VA's duty to assist the Veteran in 
substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In September 2007, a VA audiological examination was conducted.  Pursuant to this examination, the VA examiner provided a medical opinion addressing the etiology of the Veteran's current hearing loss and tinnitus.  

In July 2009, the Veteran submitted copies of post service audiological evaluations performed in July 1972 and March 1976.  These evaluations are 30 years earlier than the post service evaluations of record at the time of the September 2007 VA medical opinion.  Accordingly, the RO must obtain a new medical opinion which considers all of the evidence now of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

In addition, a review of the September 2007 VA audiological examination revealed that no consideration had been given to the fact that the Veteran had been diagnosed with hearing loss on his October 1968 induction examination.  Specifically, the authorized audiological evaluation, conducted pursuant to the October 1968 induction examination, revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
-5 (5)
15 (25)
50 (55)
LEFT
5 (20)
-5 (5)
-5 (5)
25 (35)
30 (35)

(Note: The October 1968 induction examination specifically stated that the results were provided using "ASA" standards set (the American Standards Association).  The ASA results are the figures on the left of each column and are not in parentheses.  Current standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  

The Veteran's induction examination then noted a diagnosis of high tone hearing loss.  The examiner also assigned a "2" to the "hearing and ears" portion of the Veteran's "PULHES" profile.  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service). The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition." Odiorne v. Principi, 3 Vet. App. 456, 457  (1992).

Under these circumstances, the examiner should address whether the Veteran's preexisting hearing loss was aggravated during his military service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993)(Normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss.).

Finally, the copies of the post service audiological evaluations submitted by the Veteran fail to capture the entire examination results.  The Veteran is hereby informed that it is critical to his case that a complete copy of both these examination reports be provided.  Accordingly, the RO must request that the Veteran submit a full copy showing the entire results for each audiological evaluation.

Accordingly, the case is remanded for the following actions:

1.  Request that the Veteran identify or submit any additional pertinent evidence in support of his claims, to include all VA and non-VA medical providers who have treated him for hearing loss and tinnitus since his discharge from the service.

Request that the Veteran provide a complete copy, showing the entire findings for both the right and left ear, of the audiological evaluations conducted on him in July 1972 and March 1976.  

All attempts to secure this evidence must be documented in the claims file by the RO if the requested records are not obtained.  

2.  Schedule the Veteran for the appropriate examination to determine whether any current bilateral hearing loss and tinnitus is related to his military service.  The claims folder and any pertinent records on Virtual VA must be made available to the examiner.  After a review of the entire evidence of record, the examiner must render an opinion, in light of the service and post service evidence of record, as to: 

(a) whether the Veteran's preexisting hearing loss underwent an increase in severity during service; and if so, whether the increase can be clearly attributed to the natural progress of this disability; and

(b) whether the Veteran's current tinnitus began as a result of inservice noise exposure.  

The Veteran's military occupational specialty, his statements regarding the history of inservice and post service noise exposure, the objective medical findings upon entrance into and separation from his military service, post service audiological evaluations (March 1972, July 1976, May 2007, and September 2007), and any other pertinent clinical findings of record, must be taken into account.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.    

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims remaining on appeal must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


